Oaxhoon, J.,
delivered the opinion of the court.
Appellee sent his cotton to town by a negro laborer, with instructions to haul it to the compress, have it weighed, and bring the slips (receipts) and samples home. The negro did carry it to the compress, but put it there as his own, got the slips and samples, and the warehouse receipt, and took it to appellants, Unger & Co., to whom he sold it, and then immediately left for parts unknown. Abbott brought replevin for the cotton and recovered, and Unger & Co. appeal.
It was Abbott’s cotton, and, we think, necessarily remained his until he or some authorized agent disposed of it. This, we think, always was the law in the state of Mississippi, and is still so. Messrs. Unger & Co. are to be condoled with for their loss by this swindle; but their misfortune cannot affect the right of Abbott to have his cotton. In our view, counsel for appellant was right in his first impression of the law, which he so frankly states in his written argument. "Caveat emptor” applies.